Storrs, J.
1. There is no ground for the claim that there was a want, or failure of consideration, in regard to the note on which this suit was brought. Although the verbal agreement between the plaintiff and his father might have conferred no right on the former, and could not be enforced by him while it remained executory, it is quite clear that he, having built the plaster mill at his own expense in pursuance of that agreement, had, in equity, a perfect title to it, and a right to the use of the land on which it stood, for its enjoyment, which a court of chancery would protect against any claim on the part of the father. The father would no more be allowed to deprive the plaintiff of that mill, or the use of *505the land, than if he had conveyed them to the plaintiff by deed. The conveyance by the plaintiff to the defendant, of the equitable interest which the former acquired from his father, constituted a valid legal consideration for the note in question. And the unmolested enjoyment by the defendant of the mill, until he demolished it, furnishes a complete answer to the claim that there was a failure of that consideration.
2. The defendant claimed that the note was given, while he was subject to an overseer, appointed in the second stage, and without his consent, and that it was therefore invalid. It appeared that such overseer was appointed for no limited time, but generally, and while the defendant was subject to an overseer appointed for the period of one year, which had not then expired, but which expired before the note was given. Without examining the other objections taken to the appointment of the overseer in the second stage, we are of opinion that it should have been made expressly for the unexpired part of the term, for which the overseer was appointed in the first stage, or that, if not so expressed, but made generally, it continued at most only for the remainder of such term, and therefore that, as that term had expired when the note was executed, the defendant was then under no disability. Although the statute does not, in terms, prescribe a limitation of time in regard to such an appointment in the second stage, as it does where an overseer is appointed in the first, it appears to us to have been no less intended in the former case than in the latter. The appointment of one, as overseer in the second stage, does not abrogate his office under his first appointment, and is rather a continuation of it, with additional powers and duties, than an original, primary, and independent trust conferred upon him. Those new powers and duties are superadded, in order to enable him more effectually to accomplish the purpose for which the statute was designed; and the several consecutive steps, which are prescribed to overseers in both stages, constitute *506only parts of one entire and connected system of measures, adapted to that object. It is questionable whether it is not by viewing the subject in this light, and giving to the statute a correspondent construction, that a person, who is subject to an overseer in the second stage, has been always held, and we doubt not correctly, to be disabled from making contracts without the consent of such overseer. The reasons why the powers of one of these kinds of overseers should be limited as to the time of their duration, apply equally to those of the other; while the symmetry of the system seems to require that, in this respect, there should be no difference between them. Our opinion on this point is not entertained without some distrust; but if there is a fair doubt respecting it, we should feel bound by the rules of construction applicable to statutes like the one on which this question arises, which disables persons from managing their affairs, to give it a restricted meaning in regard to the extent, as well as the duration, of the powers conferred by it.
3. The jury were properly instructed that the interest on the note in question should be computed from its date. The promise was to pay, on the happening of a particular event, a certain sum with annual interest; showing most clearly; that the interest on that sum was to be paid annually from the time of making the promise. There is no ground for the claim that the intention, apparent on the face of the note, . was, that the interest should accrue, only from the time when the principal was made payable.
We do not advise a new trial.
In this opinion, the other Judges, Ellswokth and Hinman, concurred.
New trial not granted.